--DETAILED ACTION--
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Applicant’s response dated February 17, 2022 is entered on the record and considered under AFCP2.0 guidelines. 
Priority
This application is a 371 of PCT/JP2017/017954 filed on 05/11/2017, claiming foreign priority in Japanese application JP2016-095533 filed on 05/11/2016. 
Claim Status
Claims 1-5 and 8-15 are pending and examined. Claims 1, 13, and 14 were amended.
Claims 6 and 7 were cancelled. 
Withdrawn Claim Objections
Objections to claims 13 and 14 are withdrawn because objections were obviated with claim amendments. 
Withdrawn Claim Rejections — 35 USC § 112
Rejections of claims 1-5 and 8-15 are withdrawn because rejections were obviated with claim amendments. 
Reasons for Allowance
The closest prior art of record is Akiyoshi (US 2010/0204102 Al, Published August 12, 2010). The claims are not obvious over Akiyoshi because Akiyoshi does not teach a hyaluronic acid derivative that comprises substituents that correspond to claimed variables X2 and X4. It would not have been obvious to the skilled artisan to modify Akiyoshi in order to arrive at the claimed invention based on the prior art of record.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1-5 and 8-15 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALMA PIPIC whose telephone number is (571)270-7459. The examiner can normally be reached on 8-5 M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.

/Alma Pipic/ 
Primary Examiner, Art Unit 1617